FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (“First Amendment”), which amends
that certain Employment Agreement (“Agreement”) effective April 1, 2006 between
DOLLAR GENERAL CORPORATION (the “Company”), and Susan Lanigan (“Employee”), is
made and entered into by the Company and Employee as of May 9, 2008 (“First
Amendment Effective Date”).




W I T N E S S E T H:




WHEREAS, the change in control severance provisions in Section 12 of the
Agreement specifically provide that the Company will pay to Employee, only upon
the occurrence of certain events and fulfillment of certain conditions, a
severance payment calculated by reference to Employee’s Base Salary (as defined
in the Agreement) and target incentive bonus in effect immediately prior to the
Change in Control; and

WHEREAS, the intent of such provision was to ensure that the Employee’s
potential severance amounts were protected from reductions made after a Change
in Control, and the parties desire to amend the Agreement to reflect that
intent.




NOW, THEREFORE, for and in consideration of the premises, the mutual promises,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree that the Agreement as follows:




1.

Section 12(a)(i) shall be amended to add the following language to the end of
the provision after the words “Change in Control” and  prior to the semi-colon:

“or, if greater, at the date of termination”

2.

Except as expressly provided herein, the Agreement shall otherwise remain in
full force and effect.





1




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed, or caused their duly
authorized representative to execute, this First Amendment to be effective as of
the First Amendment Effective Date.







DOLLAR GENERAL CORPORATION

 

 

By:

/s/ David Tehle

 

 

Its:

EVP & CFO




Date:

5/14/08

 

 

 

 

 

“EMPLOYEE”

 

 

 

 

 

 

 

/s/ S. Lanigan

 

 

 

 

 

 

 

Susan Lanigan

 

 

 

 

Date:

5/14/08

 

 

 

 

 

Witnessed By:

 

 

 

 

 

 

 

 

/s/ Jeffery R. Rice











2


